Opinion issued October 27, 2022




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-22-00759-CV
                             ———————————
 IN RE BRETT AGEE AND GARVIN, AGEE, CARLTON & MASHBURN,
                       P.C., Relators


            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relators, Brett Agee and Garvin, Agee, Carlton & Mashburn, P.C., filed a

petition for a writ of mandamus contending that they are entitled to mandamus relief

based on the trial court’s “fail[ure] to grant [r]elators’ motion to dismiss, motion to

abate, motion for summary judgment,” and because the trial court “has failed to

recognize that [r]elators were dismissed when [real party in interest Brent W. Coon

PC] filed an amended petition which omitted all claims against relators.” Relators
request that “this Court issue a writ of mandamus to require the [trial court] to grant

[r]elators’ motions and determine that the [r]elators are dismissed” from the

underlying litigation.1

      We deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

Any pending motions are dismissed as moot.

                                   PER CURIAM
Panel consists of Justices Kelly, Rivas-Molloy, and Guerra.




1
      The underlying case is Brent W. Coon PC v. Gary M. Riebschlager, The
      Riebschlager Law Firm, PC and Brett Agee and Garvin, Agee, Carlton &
      Mashburn, P.C., Cause Number 2020-35091, in the 125th District Court of Harris
      County, Texas, the Honorable Kyle Carter presiding.

                                           2